PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

             Nos. 14-1571 and 14-2036
                  _____________

    800 RIVER ROAD OPERATING CO LLC,
       DBA Woodcrest Health Care Center,
                         Petitioner in No. 14-1571

                         v.

   NATIONAL LABOR RELATIONS BOARD,
                     Respondent

1199 SEIU UNITED HEALTHCARE WORKERS EAST
             NEW JERSEY REGION,
                        Intervenor


                 *Amended Pursuant to Clerk Order entered 04/22/14



   NATIONAL LABOR RELATIONS BOARD,
                     Cross-Petitioner in No. 14-2036

                         v.

    800 RIVER ROAD OPERATING CO LLC,
      D/B/A Woodcrest Health Care Center,
                         Cross-Respondent


    On Petition for Review and Cross-Application
           for Enforcement of an Order of
        the National Labor Relations Board
              (Case No. 22-CA-083628)
                             Argued on January 23, 2015

                            (Opinion filed: April 29, 2015)

              Before: RENDELL, SMITH and KRAUSE, Circuit Judges

Paul D. Clement, Esq.
William R. Levi, Esq.
Erin Murphy, Esq. (Argued)
Bancroft PLLC
1919 M Street, N.W.
Suite 470
Washington, DC 20036

Rosemary Alito, Esq.
George P. Barbatsuly, Esq.
K & L Gates, LLP
One Newark Center
Tenth Floor
Newark, NJ 07102
             Counsel for Petitioner/Cross-Respondent 800
             River Road Operating Co, LLC


Kira D. Vol, Esq.
Julie B. Broido, Esq.
Jared D. Cantor, Esq. (Argued)
Linda Dreeben, Esq.
Richard F. Griffin, Jr., Esq.
Jennifer Abruzzo, Esq.
John H. Ferguson, Esq.
National Labor Relations Board
Appellate Court Branch
1099 14th Street, N.W.
Washington, DC 20570
              Counsel for Respondent/Cross-Petitioner
              National Labor Relations Board




                                          2
                          ORDER AMENDING OPINION

      IT IS SO ORDERED, that the published Opinion in the above case, filed on

April 29, 2015, be amended as follows:

      On page 4, paragraph 1, line 6, delete the following:

The word “ommitting”

and replace it with:

The word “committing”

      The amendment does not change the date of filing, April 29, 2015.


                                              By the Court,


                                              s/MARJORIE O. RENDELL
                                              Circuit Judge
Dated: April 30, 2015
CJG/cc:       William S. Massey, Esq.
              Kira D. Vol, Esq.
              Linda Dreeben, Esq.
              Jared D. Cantor, Esq.
              Erin E. Murphy, Esq.
              William R. Levi, Esq.
              Paul D. Clement, Esq.




                                          3